 

Exhibit 10(b)

 

DIRECTOR AWARD AGREEMENT

This Director Award Agreement (this “Agreement”) is made as of the ___ day of
April 201_ between Myers Industries, Inc., an Ohio corporation (the “Company”),
and _______________, a director (the “Director”) of the Company.

WHEREAS, the Company has heretofore adopted the Amended and Restated 2008
Incentive Stock Plan of Myers Industries, Inc., as amended and restated
effective March 5, 2015 (the “Plan”); and

WHEREAS, pursuant to Section 11 of the Plan, the Director was granted a
“Director Award” (as defined in the Plan) for a number of full shares of Common
Stock of the Company (the “Shares”) determined by dividing $_________ by the
fair market value of a Share on the grant date, as recommended by the
Compensation Committee, on the date of the Company’s annual meeting of the board
of directors with respect to fiscal year 201_ (i.e., April __, 201_).

WHEREAS, it is a requirement of the Plan that this Agreement be executed to
evidence such Director Award.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.Grant and Issuance of Shares.  The Company hereby grants to the Director a
Director Award of __________ (_____) Shares on the terms and conditions set
forth herein and in the Plan.

2.Taxes.  The Company shall have the right to require the Director to pay the
Company the amount of any taxes which the Company is or will be required to
withhold with respect to this Director Award before the certificate for such
Shares is delivered or, at the Company’s election, the Shares are evidenced by a
book entry account maintained by the Company’s stock transfer agent (the
“Transfer Agent”) pursuant to this Director Award.  Furthermore, the Company may
elect to deduct such taxes from any amounts then payable in cash or in shares or
from any other amounts payable any time thereafter to the Director.  

3.Delivery of Shares on Exercise.  Delivery of certificates for Shares or entry
of the Shares into a book entry account maintained by the Transfer Agent
pursuant to this Director Award may be postponed by the Company for such period
as may be required for it, with reasonable diligence, to comply with any
applicable requirements of any federal, state or local law or regulation or any
administrative or quasi-administrative requirement applicable to the sale,
issuance, distribution or delivery of such Shares.  The Compensation Committee
may, in its sole discretion, require the Director to furnish the Company with
appropriate representations and a written investment letter prior to the
delivery of any Shares or entry of the Shares into a book entry account
maintained by the Transfer Agent pursuant to this Director Award.

 

--------------------------------------------------------------------------------

 

4.Acknowledgement.    Director acknowledges that neither the Company nor any of
the Company’s affiliates, officer, members, employees, agents or representatives
has provided or is providing the undersigned with tax advice regarding the
receipt and ownership of the Shares subject to this Agreement and the Plan or
any other matter, and the Company has urged the Director to consult with his own
tax advisor with respect to the income taxation consequences of receiving,
holding and disposing of the Shares subject to this Agreement and the Plan.   

5.Incorporation of Provisions of the Plan.  All of the provisions of the Plan
pursuant to which the Shares are granted are hereby incorporated by reference
and made a part hereof as if specifically set forth herein, and to the extent of
any conflict between this Agreement and the terms contained in the Plan, the
Plan shall control.  To the extent any capitalized terms are not otherwise
defined herein, they shall have the meanings set forth in the Plan.

6.Invalidity of Provisions.  The invalidity or unenforceability of any provision
of this Agreement as a result of a violation of any state or federal law, or of
the rules or regulations of any governmental regulatory body, shall not affect
the validity or enforceability of the remainder of this Agreement.

7.Waiver and Modification.  The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by the
parties hereof.

8.Interpretation.  All decisions or interpretations made by the Compensation
Committee with regard to any question arising under the Plan or this Agreement
as provided by Section 1 of the Plan, shall be binding and conclusive on the
Company and the Director.

9.Multiple Counterparts.  This Agreement may be signed in multiple counterparts,
all of which together shall constitute an original agreement.  The execution by
one party of any counterpart shall be sufficient execution by that party,
whether or not the same counterpart has been executed by any other party.

10.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio.

 

[Signature Page Follows]




2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Director has hereunto set his hand, on this ____ day of _____________,
201__, but effective as of the day and year first above written.

 

MYERS INDUSTRIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 